OPINION
By THE COURT
Submitted on motion of defendant in error to dismiss petition in error for failure to observe Rule VIII of the Court of Appeals.
Today we have a memo from counsel for plaintiff in error in which it is stated that the delay was occasioned -because of negotiations between the parties looking toward settlement, and that brief will be filed this week.
Under these circumstances, in view of the fact that this case can not be reached for assignment and hearing until the fall session, we are- of opinion that the motion should be overruled.
HORNBECK, PJ, and BARNES, J, concur.